 Case 3:19-cv-00248-LRH-CLB Document 19 Filed 03/02/20 Page 1 of 2




 1   ANDREW C. GREEN, ESQ.
     Nevada Bar No. 9399
 2   MICHAEL D. DISSINGER, ESQ.
     Nevada Bar No. 15208
 3   KOELLER NEBEKER CARLSON
     & HALUCK, LLP
 4   400 S. 4^^ Street, Suite 600
     Las Vegas, NV 89101
 5   Phone: (702) 853-5500
     Fax: (702) 853-5599
 6   Andrew. sreen(a)knchlaw. com
     Michael. dissin2er(^.knchlaw. com
 7   Attorneys for Defendant,
     LIBERTY MUTUAL FIRE INSURANCE COMPANY
 8
                            UNITED STATES DISTRICT COURT
 9
                                   DISTRICT OF NEVADA
10
     ANDREA PERRINE, an individual.                                                CLB
                                                     ) CASE NO.: 3:19-cv-00248-LRH-CBC
11                                                   )
                                                     I


                               Plaintiff,            ) STIPULATION AND ORDER TO
12                                                   ) DISMISS PLAINTIFF’S COMPLAINT
     vs.                                             ) WITH PREJUDICE
13                                                   )
     LIBERTY MUTUAL FIRE INSURANCE                   )
14   COMPANY; and DOES 1-20, DOE                     )
     COMPANIES 21-40 inclusive.                      )
15                                                   )
                               Defendants.
16
           IT IS HEREBY STIPULATED BY AND BETWEEN, Defendant, LIBERTY
17
     MUTUAL FIRE INSURANCE COMPANY (hereinafter “Liberty” or “Defendant”), by and
18
     through its counsel of record, the law firm of KOELLER, NEBEKER, CARLSON &
19
     HALUCK, LLP, and Plaintiff, ANDREA PERRINE (hereinafter “Plaintiff’), by and through
20
     her counsel of record, the law firm WHITEHEAD & WHITEHEAD, that Plaintiff hereby
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

                                        Page 1 of2                                      573698
Case 3:19-cv-00248-LRH-CLB Document 19 Filed 03/02/20 Page 2 of 2




 1   dismisses her Complaint and claims against Defendant, Liberty Mutual Fire Insurance
 2   Company, with piifejudice, each party to bear their own fees and co^ts.
                  /9 J
 3   DATED this^' day of March, 2020.                    DATED this ^L^ay of March, 2020.
 4   KOELLErNEBEK                                        WHITEHEAD & WHITEHE
     & HALIiCK, LL^
 5
     By:                                                 By:        i/ h *'    ^ liyl.AZiy^
 6         ANDREW C. GREEN, ESQ.                               JOmTHAN[ J. WITEHEAD, ESQ.
           Nevada Bar No. 9399                                 Nevada Bar No. 4415
 7         MICHAEL D. DISSINGER, ESQ.                          10389 Double RBlvd.
           Nevada Bar No. 15208                                Reno, NV 89521
 8         400 S. 4“^ Street, Suite 600                        Attorneys for Plaintiff,
           Las Vegas, NV 89101                                 ANDREA PERRINE
 9         Attorneys for Defendant.
           LIBERTY MUTUAL FIRE
10         INSURANCE COMPANY
11
                                                  ORDER
12
              IT IS HEREBY ORDERED that Plaintiffs Complaint for this matter is hereby
13
     dismissed with prejudice, each party to bear their own fees and costs.
14
              DATED this
              DATED            dayofofMarch, 2020.
                     this 3rd day                                 2020.
15
16
                                                    DISTRICT
                                                    LARRY R.COURT
                                                             HICKSJUDGE
17
     Respectfully submitted by:                     UNITED STATES DISTRICT JUDGE
18
     KOELLER^EBEKER C^^SON
19   & HALUCTk, LLP        ^
20
     Bw
21        ANDREW C. GREEN, ESQ.
          Nevada Bar No. 9399
22        MICHAEL D. DISSINGER, ESQ.
          Nevada Bar No. 15208
23        400 S. 4‘‘’ Street. Suite 600
          Las Vegas, NV 89101
24        Attorneys for Defendant,
          LIBERTY MUTUAL FIRE
25        INSURANCE COMPANY
26
27
28

                                            Page 2 of2                                      573698
